Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.1 Page 1 of 11
AO 106 (Rev. 06/09) Application fora Search Warrant Ce ee ey
5

apnea A AO

 

 

 

deme aee sentemern me tiem od

UNITED STATES DISTRICT COURT [~~~ |
for the | AUG 22 2019

t
i
Southern District of California | |
GLEAK US DISTRICT COURT NIA
SOUTHERN DISTRICT OF CAL

cuve 19M53570

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Samsung SM-G950U
IMEI: 353111091741510

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
~ penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime; ,
O contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 952 and 960 Importation of Controlled Substances

The application is based on these facts: a ;
See Affidavit of HSI Special Agent Greg Pettigrew, which is hereby incorporated by reference and made part

hereof.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if mofe than 30 days: Jis requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

\ Abplicant 's signature

Greg Pettigrew, HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: B/ri// ¥ fo

City and state: San Diego, CA Hon. Bernard G. Skomal, U.S. Magistrate Judge

Printed name and ttle

 

Judge's signature

 

 

 

 

 
oOo wa aI DH HW FF WH WH

BO BRD OB OR pet

 

 

Case 3:19-mj-03570-BGS Document 1 Filed 08/22/19 PagelD.2 Page 2 of 11

AFFIDAVIT
I, Greg Pettigrew, Special Agent with the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI), being duly sworn, hereby state as follows:
INTRODUCTION
1. This affidavit supports an application for a warrant to search the following

electronic device:

Samsung SM-G950U
IMEI: 353111091741510
(the Target Device);

as described in Attachment A (incorporated herein by reference), and seize evidence of
crimes, specifically, violations of Title 21, United States Code, Section(s) 952 and 960.
This search supports an investigation of MARCOS ANTONIO HERRERA for the
crimes mentioned above. A factual explanation supporting probable cause follows.

2. The Target Device was seized from a vehicle driven by HERRERA on
July 4, 2019, at the time of his arrest at the San Ysidro, California Port of Entry (POR),
as he attempted to smuggle methamphetamine into the United States. The Target
Device is currently in the possession of the Department of Homeland Security and is
presently stored at 9495 Customhouse Plaza, San Diego, California 92154.

3. Based upon my experience and training, and all the facts and opinions set
forth in this Affidavit, I believe that there is probable cause to believe that a search of
the Target Device as described in Attachment A will produce evidence of the
aforementioned crimes, as described in Attachment B.

4, The information contained in this affidavit is based upon my experience
and training, consultation with other federal, state, and local law enforcement agents.
The evidence and information contained herein was developed from interviews and my
review of documents and evidence related to this case. Because this affidavit is made
for the limited purpose of obtaining a search warrant for the Target Device, it does not

contain all of the information known by me or other federal agents regarding this

1

 

 
Oo OO YY OW wr B&B WY BB

BS MO NHN BHO BH KH VN YO FRR Re Ee ee me
Sy eREKER ESBS EPS DWDARBEBDBHA AUS

 

 

Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.3 Page 3 of 11

investigation, but only contains those facts believed to be necessary to establish
probable cause. Dates and times are approximate.
EXPERIENCE AND TRAINING

5. Tam a law enforcement officer of the United States within the meaning of Title
18, United States Code, Section 2510(7), who is empowered by law to conduct
investigations of, and to make arrests for, offenses enumerated in Title 18, United States
Code, Section 2516, | am also a federal law enforcement officer within the meaning of Rule
41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a)
to make applications for search and seizure warrants and to serve arrest warrants. I also am
authorized to investigate violations of laws of the United States.

6. Tam a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HS), and have been so employed since July 2017. My
duties include, among others, investigating the trafficking of illicit controlled substances

and the importation and distribution of illegal substances. Prior to becoming a Special

Agent with HSI, I was a Border Patrol Agent for 11 years. In addition to performing the

traditional Border Patrol mission, I was a member of the Joint Targeting Team (JIT) within
the Sector Intelligence Unit (SIU), which conducted targeted investigations of
Transnational Criminal Organizations (TCOs) involved in the illegal movement of people
across the United States/Mexico International Boundary.

7. J am a graduate of the Federal Law Enforcement Training Center at Glynco,
Georgia where I have received training in investigating various narcotics-related offenses,
including the importation of narcotics and narcotics trafficking.

8. During my tenure with HSI, I have participated in the investigation of
numerous Drug Trafficking Organizations (DTOs), which have resulted in the issuance of
search warrants, the seizure of narcotics, weapons, and currency, and the indictment and
atrest of persons. Through these investigations, I have gained a working knowledge and

insight into the typical activity of narcotics smugglers and the structure of their narcotics

 

 

i
i
1
Oo fF SD A SP WY NH

ho bBo bo ho bo BOR ea es
So sO wr BO OU NGO ll lUSOUlUCOlUlUlUmOULUG SOUND OC OU OD Gl Sli

 

 

Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.4 Page 4 of 11

smuggling networks. | also have gained information as to the normal operational habits of
persons who make their living as narcotics smugglers.

9, I have also spoken with other agents about their experiences and the results of
their investigations and interviews. I have become knowledgeable of the methods and
modes of narcotics operations, including the methods of operation typically used by
narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
more telephone facilities to negotiate times, places, schemes, and manners for importing,
possessing, concealing, manufacturing, and distributing controlled substances and for
arranging the disposition of proceeds from the sale of controlled substances.

10. Conspiracies involved in the smuggling and trafficking of narcotics generate
many types of evidence including, but not limited to, cellular phone-related evidence such
as voicemail messages referring to the arrangements of travel and payment, names,
photographs, text messaging, and phone numbers of co-conspirators. For example, based
on my training and experience, I have learned that load drivers smuggling controlled
substances across the border are often in telephonic contact with co-conspirators
immediately prior to and following the crossing of the load vehicle, at which time they
receive instructions on how to cross and where and when to deliver the controlled
substances. |

11. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all

the facts and opinions set forth in this affidavit, [ submit the following:

a. Drug traffickers and their accomplices often will use cellular/mobile
telephones because they are mobile and they have instant access to telephone
calls, text, web, and voice messages.

b. Drug traffickers and their accomplices often will use cellular/mobile
telephones because they are able to actively monitor the progress of their
illegal cargo while the conveyance is in transit.

c. Drug traffickers and their accomplices often will use cellular/mobile
telephones because they can easily arrange and/or determine what time their

3

 

 

 
Oo mo SN DH WH BP WN BF

NB Bo BO Be wR RD BD BR ORD
Oo ~~ HN th BP WW NO KS CSC ODO BO HS DH BP WW LBP KF BD

 

 

Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.5 Page 5 of 11

12.

illegal cargo will arrive at predetermined locations.

Drug traffickers often will use cellular/mobile telephones to communicate
with drivers, including to direct drivers to synchronize an exact drop off
and/or pick up time of their illegal cargo.

Drug traffickers often will use cellular/mobile telephones to notify or warn
their accomplices of law enforcement activity to include the presence and
posture of marked and unmarked units, as well as the operational status of
checkpoints and border crossings.

The use of cellular telephones by drug traffickers and their accomplices tends

to generate evidence that is stored on the cellular telephones, including but -

not limited to emails, text messages, photographs, audio files, videos, call
logs, address book entries, IP addresses, social network data, and location
data.

Based upon my training and experience as a Special Agent, and

consultations with law enforcement officers experienced in narcotics trafficking

investigations, and all the facts and opinions set forth in this affidavit, I know that

cellular/mobile telephones can and often do contain electronic records, phone logs and

contacts, voice and text communications, and data such as emails, text messages, chats

and chat logs from various third-party applications, photographs, audio files, videos,

and location data. This information can be stored within disks, memory cards, deleted

data, remnant data, slack space, and temporary or permanent files contained on or in

the cellular/mobile telephone. Specifically, I know based upon my training, education,

and experience investigating these conspiracies that searches of cellular/mobile

telephones yields evidence:

a.

tending to indicate efforts to import methamphetamine or some other
federally controlled substances from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine or some other federally
controlled substances from Mexico into the United States;

 

 

 
Oo fo Ss DH UA FB WY Ne

mM bo Pp Bd wR DO BD OBR RRR Re Ee
oO ~7T B® A BP Ww NY KF CSC OBO OBO ID HD OH BP WY LP YK |S

 

 

Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.6 Page 6 of 11

C, tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

d. _—_ tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States, such as stash houses, load
houses, or delivery points;

€, tending to identify the user of, or persons with control over or access to,
the target devices; and/or

f., tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

| FACTS SUPPORTING PROBABLE CAUSE

13. On July 4, 2019, at approximately 4:31 am., HERRERA applied for
admission into the United States from Mexico at the San Ysidro, California Port of
Entry as the registered owner, sole occupant, and driver of a 2012 Nissan bearing
California plates (the vehicle). HERRERA presented his California driver’s license as
his entry document to an officer in pre-primary, stated that he had nothing to declare,
and said that he was going to work. A canine alerted to the gas tank, and the gas tank
felt solid when it was tapped with a screwdriver. The vehicle was referred to the
secondary inspection area.

14. In secondary, a Z-Portal scan revealed anomalies within the vehicle’s gas
tank. A total of 28 packages weighing 14.98 kg (33.03 lbs.) were removed from the
vehicle. The packages testified positive for methamphetamine.

15. I responded to the POE and seized the vehicle, drugs, and the Target
Device. I also seized approximately $3,000 in US. currency.

16. HERRERA was advised of his Miranda rights and elected to waive them.
HERRERA denied knowledge of the methamphetamine found in the vehicle.

17. Based upon my experience investigating drug smuggling, my training, and

my consultation with other investigators who have experience investigating drug

5

 

 

 

 
Co Oo Ss DO OH BR BH He

EO SE NO I EO) 0 0
oO sn DH WH B WwW NH KF DT OHO WDA >a HR wr FP W NY KF SS

 

 

Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.7 Page 7 of 11

smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
from Mexico into the United States by hiding the drugs in hidden compartments of cars,
and in non-factory compartments (i.e., compartments that the manufacturer did not
design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
through POEs with the drugs undetected. When they arrive in the United States,
smugglers often will take the drugs to a discreet location to transfer them to other people
involved in the distribution chain who can then send the drugs to other locations for
downstream distribution.

18. Given the facts surrounding HERRERA’s arrest, and based upon my

experience and training, as well as consultation with other law enforcement officers

experienced in drug smuggling investigations, I submit that there is probable cause to
believe that information relevant to the smugeling activities of HERRERA will be
found in the Target Device. Such evidence could be in the form of communications,
records, data (including but not limited to emails, text messages, other social messaging
applications), photographs, audio files, videos, or location data.

19. J also know that drug trafficking conspiracies require intricate planning
and coordination to successfully evade detection. Based upon my professional training
and experience, this planning and coordination often occurs days, weeks, or even
months prior to the actual importation of the drugs into the United States. Additionally,
co-conspirators are often unaware of a subject’s arrest and will continue to attempt to
communicate with the subject after the arrest to determine the whereabouts of valuable
cargo, particularly in the hours following the arrest. Therefore, I believe that the

appropriate date range for the search of the Target Device is from June 1, 2019, up to

|| and including July 5, 2019.

METHODOLOGY
20. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and/or serial number, the nature and types of services to which

the device is subscribed and the nature of the data stored on the device. Cellular/mobile

 

 

 
oOo HY a DB A BP WwW PB

BS NM PO BR BR RD ORD BRD OBR OO met
oO ms DA UT FP WH NY FF SB Oo BH I DBD AH FP WwW KH YF S&S

 

 

Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.8 Page 8 of 11

devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars
and full address books and can be mini-computers allowing for electronic mail services,
web services and rudimentary word processing. An increasing number of
cellular/mobile service providers now allow for their subscribers to access their device
over the internet and remotely destroy all of the data contained on the device. For that
reason, the device may only be powered in a secure environment or, if possible, started
in “flight mode” which disables access to the network. Unlike typical computers, many

cellular/mobile telephones do not have hard drives or hard drive equivalents and store

information in volatile memory within the device or in memory cards inserted into the

device. Current technology provides some solutions for acquiring some of the data
stored in some cellular/mobile telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not
all of the data subject to seizure may be so acquired. For devices that are not subject to
forensic data acquisition or that have potentially relevant data stored that is not subject
to such acquisition, the examiner must inspect the device manually and record the
process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.

21. Following the issuance of this warrant, I will collect the subject
cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of this
warrant.

22. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel
conducting the identification and extraction of data will complete the analysis within

ninety (90) days, absent further application to this court.

 

 

 
Oo So ~~ NA A SF WY BP

NM NN KP NV BR BR BRD OB BRD ei
cos HN NH SP WY YF SG CO eH HS DH A FB WD YP KF

 

 

Case 3:19-mj-03570-BGS Document 1 Filed 08/22/19 PagelD.9 Page 9 of 11

CONCLUSION

23. Based on all of the facts and circumstances described above, there is
probable cause to conclude that DERRERA used the Target Device to facilitate
violations of Title 21, United States Code, Section(s) 952 and 960.

24, Because the Target Device was promptly seized during the investigation
of HERRERA’s trafficking activities and has been securely stored, there is probable
cause to believe that evidence of illegal activities committed by HERRERA continues
to exist on the Target Device.

25. WHEREFORE, | request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search
the items described in Attachment A, and seizure the items listed in Attachment B, using
the methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

|

Greg Pd&tigrew

Special Agent

Homeland Security Investigations
Department of Homeland Security

Subscribed and sworn to before me this _2+— day of August, 2019.

The Honorable Bernard G. Skomal
United States Magistrate Judge

 

 
Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.10 Page 10 of 11

ATTACHMENT A
PROPERTY TO BE SEARCHED

The following property is to be searched:

Samsung SM-G950U
IMEI: 353111091741510
(the Target Device);

The Target Device is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.

 

 
Case 3:19-mj-03570-BGS Document1 Filed 08/22/19 PagelD.11 Page 11 of 11

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the

Watrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of June 1, 2019, to July 5, 2019:

a,

tending to indicate efforts to import methamphetamine or some other
federally controlled substances from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services —
such as email addresses, IP addresses, and phone numbers -- used to
facilitate the importation of methamphetamine or some other federally
controlled substances from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States, such as stash houses, load
houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and

960.

 

 

 
